Affirmed and Memorandum Opinion filed August 6, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01046-CR
 
____________
 
DEBRA ELAINE MAXWELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District
Court
Harris County, Texas
Trial Court Cause No. 1131702 
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to theft.  On December 7,
2007, the trial court sentenced appellant to confinement for twenty months in
the State Jail Division of the Texas Department of Criminal Justice.  Appellant
filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes this
appeal is wholly frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807,
811-12 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, more than sixty days has elapsed and no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce. 
Do Not Publish C Tex. R. App. P. 47.2(b).